Case 3:16-md-02741-VC Document 3101 Filed 03/19/19 Page 1 of 2

C thy

UNITED STATES DISTRICT COURT hy, s ” ‘ad p
NORTHERN DISTRICT OF CALIFORNIA 4 92 ‘ii

nr EA Us, O79

OOS 84
JUDGE: VINCE CHHABRIA Case No. 16-CV-525-VC “ORE COyp
CEG
Nig

CASE NAME: Edwin Hardeman v. Monsanto Company, et al.

Note No. a

Dae 2 -1S-!
Time 4: 00

NOTE FROM THE JURY

J. The Jury has reached a unanimous verdict (_ )

or
iat
2. ) The Jury has the following question:

LWoovlad Jilxes +e hear qraasapipts
Som Ne Hardeman,

 

Foreperson of the Jury

Gaul ats oninghom—

 
Case 3:16-md-02741-VC Document 3101 Filed 03/19/19 Page 2 of 2

UNITED STATES DISTRICT COURT ite
NORTHERN DISTRICT OF CALIFORNIA *,

‘ft

JUDGE: VINCE CHHABRIA Case No. 16-CV-525-VC%O95..<,»,

CASE NAME: Edwin Hardeman v. Monsanto Company, et al.

 

Remember that you are not to tell anyone — including the Court or the Courtroom Deputy
— how the jury stands, whether in terms of vote count or otherwise, until after you have
reached a unanimous verdict or been discharged.

NOTE FROM THE JURY

Note No. Ds
Date 2“ LA/L

Time | ‘SOS pon

 

 

i, The Jury has reached a unanimous verdict 0
or

2. The Jury has the following question:

 

 

 

See fk Cr

Foreperson of the Jury
